Citation Nr: 0627317	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  00-02 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 rating decision rendered by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  When this case was 
before the Board in September 2003, it was remanded to the 
originating agency for further action.  It was returned to 
the Board in April 2006.


REMAND

A review of the claims folder reveals that the veteran, on a 
statement received in May 2006, requested the opportunity to 
"appear personally before the Board to present testimony."  
The Board thereafter requested him to clarify the type of 
hearing desired.  In June 2006, he specified that he desired 
a travel board hearing before a Veterans Law Judge at the RO.  
As Board hearings at the RO are scheduled by the RO, this 
case is REMANDED to the RO via the Appeals Management Center, 
in Washington, D.C., for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge 
sitting at the RO in accordance with the 
docket number of his appeal.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


